— Appeal by the defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered June 25, 1984, convicting him of arson in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain omissions from the trial court’s charge to the jury were erroneous and prejudicial is not persuasive. This issue was not preserved for appellate review. In addition, the defendant was not entitled to have the affirmative defense to arson in the third degree (see, Penal Law § 150.10 [2]) charged to the jury, since he did not establish, by a preponderance of the evidence, all of the basic elements of that defense (see, Penal Law § 25.00 [2]; see also, People v Watts, 57 NY2d 299).
The defendant’s trial counsel afforded him "meaningful representation” (People v Satterfield, 66 NY2d 796, 799; People v Baldi, 54 NY2d 137, 147). We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Niehoff, Rubin and Eiber, JJ., concur.